Per Curiam.

“One of the fundamental tenets of the professional responsibility of a lawyer is that he should maintain a degree of personal and professional integrity that meets the highest standard. The integrity of the profession can be maintained only if the conduct of the individual attorney is above reproach.***” Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 81.
Therefore, having reviewed the findings of fact and recommendation of the board, as well as the documentation and other evidence presented, it is found that respondent did violate DR 1402(A)(4) and DR 9-102(A) of the Code of Professional Responsibility.
It is the judgment of this court that respondent be suspended for a period of one year from the practice of law, and it is so ordered.

Judgment accordingly.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney, Locher, Holmes and C. Brown, JJ., concur.